Citation Nr: 0843489	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-06 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) non-
service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel
INTRODUCTION

The veteran had active military service from November 1974 to 
November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 administrative determination of the VA 
Regional Office (RO) in Houston, Texas, which determined that 
the veteran's income effective April 1, 2006, exceeded the 
maximum annual disability pension limit set by law.  In 
November 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board videoconference hearing at the 
RO's satellite office in San Antonio, Texas.  A transcript of 
the hearing is of record.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the evidence.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran is not married and does not contribute 
substantially to his child who is not in his custody.

2.  The maximum annual rate of pension benefits for a veteran 
with no dependents is $10,579 effective December 1, 2005.

3.  The veteran's countable annualized income effective March 
21, 2006, the date of his claim, was $13,110, exceeding the 
maximum annual rate of improved pension; even with 
consideration of medical expenses in 2006, the veteran's 
annual income still is above the maximum rate of pension 
benefits.


CONCLUSION OF LAW

The veteran's income is excessive and precludes him from 
receiving pension benefits. 38 U.S.C.A. §§ 1521, 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks non-service-connected disability pension.  
This is a benefit payable by VA to a veteran of a period of 
war because of permanent and total disability.  The amount of 
pension actually received is the difference between the 
recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Income 
eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
countable income from the maximum annual pension rate 
applicable to the veteran's circumstances, that is, the 
number of dependents.

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. See 
38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 3.23(a), 
(b), (d)(4).  The MAPR is published in Appendix B of VA 
Manual M21-1 and is to be given the same force and effect as 
if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23.  The 
maximum annual pension rate is adjusted from year to year.

The veteran filed his pension claim on March 21, 2006.  He 
indicated on an improved pension eligibility verification 
report that he was not married, had no children in his 
custody, and contributed $2400 toward children not in his 
custody in the past 12 months.  Under 38 C.F.R. § 3.23(d), a 
child of a veteran not in custody of the veteran and to whose 
support the veteran is not reasonably contributing, may not 
be considered the veteran's dependent.  The veteran's 
contribution toward the children not in his custody is not 
considered significant in that he indicated he contributed 
$2400 for a 12-month period.  Thus, he has no dependents for 
VA purposes.  

The maximum annual rate of pension benefits for a veteran 
with no dependents is $10,579 effective December 1, 2005.  
See VA Manual M21-1, Part I, Appendix B; 38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23.  Thus, to be eligible, the veteran's 
countable income must be below that amount.  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated. 38 C.F.R. § 3.271(a)(1).  Salary means the gross 
amount of a person's earnings or wages prior to any 
deductions for things such as taxes, insurance, retirement 
plans, social security, etc. 38 C.F.R. § 3.271(b).  

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner; and medical expenses paid within the applicable year 
in excess of five percent of the MAPR.  Income from the 
Social Security Administration (SSA) benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income. 

An SSA printout from the RO's inquiry shows that the veteran 
was paid $1092.50 per month for SSA benefits, effective March 
2006, which amounts to $13,110 annually.  The veteran 
submitted copies of medical bills for 2006 and some receipts, 
which he calculated as totaling $1902.89.  This would bring 
the veteran's annual income down to $11,201.11, which is 
still in excess of the maximum annual rate of pension 
benefits for a veteran with no dependents.  The veteran 
argues that VA has the wrong information from SSA and 
submitted a copy of his SSA benefits statement for 2005.  
However, since the veteran filed his claim in March 2006, the 
date of the claim determines the time frame for considering 
the veteran's income, which in this case is 2006.  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.   

Pursuant to the governing legal authority, the veteran does 
not meet the basic income eligibility requirement to 
establish entitlement to non-service-connected pension 
benefits.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

As the claim for non-service-connected pension benefits lacks 
legal merit, the duties to notify and assist are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Regardless, the veteran waived all timing and notice 
errors during his hearing testimony in November 2008.


ORDER

The veteran's income is excessive for purposes of eligibility 
for VA non-service-connected disability pension benefits and 
the claim is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


